WALLACE, Circuit Judge,
concurring:
Though a constitutional violation is sufficient to show a Voting Rights Act violation, a statute can violate the Act without violating the Constitution. Reno v. Bossier Parish Sch. Bd., 520 U.S. 471, 482, 117 S.Ct. 1491, 137 L.Ed.2d 730 (1997) (“Because the Constitution requires a showing of intent that § 2 does not, a violation of § 2 is no longer a fortiori a violation of the Constitution.”); Chisom v. Roemer, 501 U.S. 380, 390-91, 111 S.Ct. 2354, 115 L.Ed.2d 348 (1991) (recounting the history of section 2). By ruling on the Fifteenth Amendment issue, the majority goes farther than it needs to resolve the dispute before us. I therefore cannot join the majority’s otherwise sound opinion.
Admittedly, Rice v. Cayetano, 528 U.S. 495, 120 S.Ct. 1044, 145 L.Ed.2d 1007 (2000), aids the Court’s statutory analysis by holding that OHA is an arm of the state, id. at 520, 120 S.Ct. 1044, trustee elections are elections of the state, id. at 521-22, 120 S.Ct. 1044, and the Hawaiian ancestry requirement is race-based. Id. at 520-21, 120 S.Ct. 1044. However, these holdings of Rice do not depend on the ultimate Fifteenth Amendment analysis, but instead on the Court’s study of state law, the formation of the OHA, and the culture and characteristics of pre-1778 Hawaiians. Id. at 520-22, 120 S.Ct. 1044. We can, and therefore should (if not must), avoid the unnecessary constitution*1099al question of a Fifteenth Amendment violation. See Meinhold v. United States Dep’t of Defense, 34 F.3d 1469, 1474 (9th Cir.1994) (holding that it is error to rule on an avoidable constitutional claim); Jean v. Nelson, 472 U.S. 846, 854, 105 S.Ct. 2992, 86 L.Ed.2d 664 (1985) (“Prior to reaching any constitutional questions, federal courts must consider nonconstitutional grounds for decision. This is a fundamental rule of judicial restraint.”) (emphasis added) (internal quotation marks and citations omitted); Spector Motor Serv., Inc. v. McLaughlin, 323 U.S. 101, 105, 65 S.Ct. 152, 89 L.Ed. 101 (1944) (“If there is one doctrine more deeply rooted than any other in the process of constitutional adjudication, it is that we ought not pass on questions of constitutionality ... unless such adjudication is unavoidable.”).
We should, therefore, be satisfied with disposing of this appeal based on the Act violation, which we can and should do, and not venture unnecessarily into constitutional waters.